Title: General Orders, 6 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Monday April 6th 78
Leonidas—Lee. Logtown.


Lieut. Coll Greene is appointed to the Command of the 10th and Lieutt Coll Davies to the Command of the 14th Virginia Regiments ’till further orders and are to be respected accordingly.
At a General Court Martial whereof Coll Vose is Presidt March 31st 1778—Lieutt Dunn of Coll Patton’s Regt tried for striking and ungentlemanlike behavior to Lieutenant Street and acquitted.

The Commander in Chief confirms the sentence and orders Lieutt Dunn to be discharged from his arrest, at the same time observing that the frequent proceedings of Courts-Martial presented to him which seem to originate more from personal prejudice & private animosities than real intention to promote the good of the Service, gives him very sensible pain; He wishes the Officers of His Army to consider themselves as a band of brothers cemented by the Justice of the Common Cause, that a perfect harmony might subsist among them and that they would settle all personal disputes among themselves in an amicable manner, ever being cautious not to trouble Courts-Martial or the General with private dissentions or add papers to the public files which may hereafter reflect disgrace upon themselves and the Army.
